 
Exhibit 10.69

Chordiant Software, Inc.
 
Restricted Stock Unit Grant Notice
 
2005 Equity Incentive Plan
 
Chordiant Software, Inc. (the “Company”), pursuant to its 2005 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit Award
for the number of shares of the Company’s Common Stock set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth
herein and in the Plan and the Restricted Stock Unit Agreement, both of which
are attached hereto and incorporated herein in their entirety.  Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Plan
or the Restricted Stock Unit Agreement.  In the event of any conflict between
the terms in the Award and the Plan, the terms of the Plan shall control.
 
Participant:
     
Date of Grant:
     
Vesting Commencement Date:
     
Number of Shares Subject to Award:
     
Consideration:
Participant’s past services
           
Vesting Schedule:
       

Notwithstanding the foregoing, vesting shall terminate on upon the Participant’s
termination of Continuous Service.  [In addition, subject to the Participant’s
Continuous Service through the time that is immediately prior to a Change in
Control, 100% of the shares subject to this Award will become fully vested as of
immediately prior to the Change in Control.]


Issuance Schedule:
The shares will be issued in accordance with the issuance schedule set forth in
Section 6 of the Restricted Stock Unit Agreement.

 
Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement, the Plan and the Plan
prospectus.  Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) awards
previously granted and delivered to Participant by the Company, and (ii) the
following agreements only:
 

 
Other Agreements:
             
Chordiant Software, Inc.
 
Participant:
       
By:
       
Signature
 
Signature
       
Title:
   
Date:
           
Date:
       

 

 
 
 
 
Attachments:
Restricted Stock Unit Agreement, 2005 Equity Incentive Plan, Prospectus




 
 

--------------------------------------------------------------------------------

 

Attachment I


Chordiant Software, Inc.
2005 Equity Incentive Plan
 
Restricted Stock Unit Agreement
 
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement and in consideration of your services, Chordiant
Software, Inc. (the “Company”) has awarded you a Restricted Stock Unit Award
(the “Award”) under its 2005 Equity Incentive Plan (the “Plan”). Your Award is
granted to you effective as of the Date of Grant set forth in the Grant Notice
for this Award.  This Restricted Stock Unit Award Agreement shall be deemed to
be agreed to by the Company and you upon the signing by you of the Restricted
Stock Unit Grant Notice to which it is attached.  Defined terms not explicitly
defined in this Restricted Stock Unit Agreement shall have the same meanings
given to them in the Plan.  In the event of any conflict between the terms in
this Restricted Stock Unit Agreement and the Plan, the terms of the Plan shall
control.  The details of your Award, in addition to those set forth in the Grant
Notice and the Plan, are as follows.
 
1. Grant of the Award.    This Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice.  As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of shares of Common Stock subject to the Award.  This Award was
granted in consideration of your services to the Company.  Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company) with respect to your
receipt of the Award, the vesting of the shares or the delivery of the
underlying Common Stock.
 
2. Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service.   Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.
 
3. Number of Shares.
 
(a) The number of shares subject to your Award may be adjusted from time to time
for Capitalization Adjustments, as provided in the Plan.
 
(b) Any shares, cash or other property that becomes subject to the Award
pursuant to this Section 3, if any, shall be subject, in a manner determined by
the Board, to the same forfeiture restrictions, restrictions on transferability,
and time and manner of delivery as applicable to the other shares covered by
your Award.
 
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3.  The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares that might be created by the
adjustments referred to in this Section 3.
 
4. Securities Law Compliance.  You may not be issued any shares under your Award
unless either (a) the shares are registered under the Securities Act; or (b) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
such shares if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
 
5. Limitations on Transfer.  Your Award is not transferable, except by will or
by the laws of descent and distribution.  In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 6 of this Agreement.  After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities
laws.  Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to receive any
distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Agreement.  In addition, notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may instruct the Company to distribute shares of Common Stock to a
spouse or former spouse pursuant to a domestic relations order.
 
6. Date of Issuance.
 
(a) The Company will deliver to you a number of shares of the Company’s Common
Stock equal to the number of vested shares subject to your Award, including any
additional shares received pursuant to Section 3 above that relate to those
vested shares on the applicable vesting date(s).  However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day.
 
(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy (as in effect from time to time) permitting officers and
directors to sell shares only during certain “window” periods or you are
otherwise prohibited from selling shares of the Company’s Common Stock in the
public market under applicable law and any shares covered by your Award are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an open “window period” applicable to you, as determined by the
Company in accordance with such policy, or does not occur on a date when you are
otherwise permitted under applicable law to sell shares of the Company’s Common
Stock on the open market, and (ii) the Company elects not to satisfy its tax
withholding obligations by withholding shares of Common Stock from your
distribution under this Award and you do not otherwise make arrangements for the
payment in cash of your tax obligations, then such shares shall not be delivered
on such Original Distribution Date and shall instead be delivered on the first
business day of the next occurring open “window period” applicable to you
pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open market,
but in no event later than the fifteenth (15th) day of the third calendar month
of the calendar year following the calendar year in which the Original
Distribution Date occurs.  The form of such delivery (e.g., a stock certificate
or electronic entry evidencing such shares) shall be determined by the
Company.  In all cases, the delivery of shares under this Award is intended to
comply with Treasury Regulation 1.409A-1(b)(4) and shall be construed and
administered in such a manner.
 
7. Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
 
8. Restrictive Legends.  The shares issued under your Award shall be endorsed
with appropriate legends determined by the Company.
 
9. Award not a Service Contract.
 
(a) Your Continuous Service with the Company or an Affiliate is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Restricted Stock Unit Agreement (including, but not limited to,
the vesting of your Award pursuant to the schedule set forth in Section 2 herein
or the issuance of the shares subject to your Award), the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Restricted
Stock Unit Agreement or the Plan shall:  (i) confer upon you any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Restricted Stock Unit Agreement or
the Plan unless such right or benefit has specifically accrued under the terms
of this Agreement or Plan; or (iv) deprive the Company of the right to terminate
you at will and without regard to any future vesting opportunity that you may
have.
 
(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by continuing as an employee, director or consultant at the will of
the Company (not through the act of being hired, being granted this Award or any
other award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”). 
You further acknowledge and agree that such a reorganization could result in the
termination of your Continuous Service, or the termination of Affiliate status
of your employer and the loss of benefits available to you under this Restricted
Stock Unit Agreement, including but not limited to, the termination of the right
to continue vesting in the Award.  You further acknowledge and agree that this
Restricted Stock Unit Agreement, the Plan, the transactions contemplated
hereunder and the vesting schedule set forth herein or any covenant of good
faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.
 
10. Withholding Obligations.
 
(a) On or before the time you receive a distribution of the shares subject to
your Award, or at any time thereafter as requested by the Company, you hereby
authorize any required withholding from the Common Stock issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”).  Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company; (ii)
causing you to tender a cash payment; (iii) permitting you to enter into a “same
day sale” commitment with a broker-dealer that is a member of the Financial
Industry Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect
to sell a portion of the shares to be delivered under the Award to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates or (iv) withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to you in connection with the Award
with a Fair Market Value (measured as of the date shares of Common Stock are
issued to pursuant to Section 6) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock so withheld
shall not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
 
(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
 
11. Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares pursuant to this
Agreement.  You shall not have voting or any other rights as a stockholder of
the Company with respect to the shares to be issued pursuant to this Agreement
until such shares are issued to you pursuant to Section 6 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of the Company.  Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
 
12. Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
 
13. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
 
14. Miscellaneous.
 
(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
 
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
15. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.
 
16. Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
17. Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
 
18. Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
 
19. Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
 
20. Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of taxation on you
in respect of the shares under Section 409A of the Code.  Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).
 
